Citation Nr: 0815925	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
traumatic arthritis, right ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an evaluation greater than 70 percent for 
PTSD.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2003, June 
2004, and January 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey in which 
evaluations greater than 10 percent for the right ankle 
disability and 50 percent for PTSD were denied, respectively, 
and in which entitlement to TDIU was denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

The issues of entitlement to an evaluation greater than 70 
percent for PTSD and to TDIU addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of traumatic arthritis, 
right ankle, are manifested by marked limitation of motion, 
absent findings of ankylosis.

2.  The service-connected PTSD is productive of occupational 
and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent, and no 
greater, for residuals of arthritis, right ankle, have been 
met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 
4.13, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issues of increased evaluations in January 
2003.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims. Subsequent 
additional notice concerning the laws regarding degrees of 
disability and effective dates was provided in May 2006.

In statements of the case dated in June 2004 and August 2004, 
the RO provided the laws and regulations governing the 
evaluation of arthritis and ankle disabilities and mental 
disorders and, specifically, provided the rating criteria for 
ratings for both conditions-from zero to 20 percent for the 
ankle and from zero to 100 percent for PTSD.

These claims were subsequently adjudicated in supplemental 
statements of the case dated in August 2004 and January 2005.  
The veteran and his representative demonstrated their 
understanding of the criteria required for higher evaluations 
in subsequent statements to the RO and in testimony provided 
before the undersigned Veterans Law Judge in September 2006.  
Thus, the duty to notify has been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board. 

The evidentiary record is incomplete in that no VA or non VA 
treatment records since 2005 have been obtained, and the most 
recent VA examinations were conducted in 2004.  However, the 
Board is granting the maximum evaluation for the right ankle 
that can be granted absent findings of ankylosis (which is 
neither contended nor demonstrated by the record), and is 
remanding the issue of entitlement to an evaluation for PTSD 
greater than 70 percent.  All other known and available 
records have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Right Ankle Disability

Service connection was granted for residuals of right ankle 
fracture in a June 1946 rating decision. The disability was 
evaluated as 10 percent disabling, effective from December 
1945.  In an August 1987 rating decision the description of 
the right ankle disability was changed to reflect traumatic 
arthritis in the joint and the 10 percent evaluation was 
confirmed and continued.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In March 2003 the 10 percent evaluation was assigned under 
Diagnostic Code 5271. A 10 percent evaluation is afforded 
under Diagnostic Code 5271 for moderate limitation of right 
ankle motion. A 20 percent evaluation, the highest possible 
under that diagnostic code absent a showing of ankylosis, is 
assigned for limitation of motion that is marked. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

The medical evidence demonstrates that the veteran meets the 
criteria for a 20 percent evaluation.  VA examinations 
conducted in February 2003 and September 2004 reflect 
findings of antalgic gait, increased girth in the right ankle 
as compared to the left, tenderness of the medial malleolus 
and anterior joint line and painful motion.  Range of right 
ankle joint motion measured minus five degrees dorsiflexion 
and 30 degrees plantar flexion at its most limited, with 
pain.  Strength testing was 4 of 5 with give way weakness.  
Gait was observed to be antalgic, and the veteran required a 
cane to ambulate.

VA and private treatment records show complaints of and 
treatment for the right ankle, including reports of collapse 
and falling due to instability in the right ankle.  In March 
2005, the veteran's private treating physician provided an 
evaluation in which he noted the right ankle exhibited 
decreased range of motion and severely painful motion.  
X-rays demonstrated joint narrowing and spurring of the 
ankle, subtalar, midtarsal, metatarsocuneiform, and 
metatarsocuboid joints.  The physician noted observations of 
instability, easy fatigability, reduced speed and reduced 
agility.

A higher, 30 percent evaluation could be warranted for the 
right ankle disability for ankylosis of the right ankle 
joint.  However, the medical evidence does not establish that 
the veteran's right ankle joint is ankylosed, or that it 
approximates ankylosis.  Rather, the medical evidence 
establishes that the veteran can move his right ankle to 
minus five degrees dorsiflexion and 30 degrees plantar 
flexion, albeit painful and limited.

After review of the record, the medical evidence establishes 
that the service-connected residuals of traumatic arthritis, 
right ankle meet the criteria for a 20 percent evaluation, 
and no greater, under Diagnostic Code 5271.

In certain cases, separate and higher disability evaluations 
may be assigned for separate manifestations of disability 
that are not otherwise contemplated by the diagnostic code 
assigned.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997).  

The criteria afford 10 percent evaluations under Diagnostic 
Code 5272 for ankylosis of the subastragalar in good weight-
bearing position, and under Diagnostic Code 5273 for malunion 
of os calcis or astragalus with moderate deformity.  
Diagnostic Codes 5270, 5272, 5273, and 5274 affords 20 
percent evaluations for, respectively, ankylosis of the ankle 
in plantar flexion less than 30 degrees, ankylosis of the 
subastragalar or tarsal joint in a poor weight-bearing 
position, malunion of the os calcis or astragalus with marked 
deformity, and for residuals of astragalectomy. A 30 percent 
evaluation is afforded for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
zero and 10 degrees.  A 40 percent evaluation is afforded for 
ankylosis of the right ankle in plantar flexion at more than 
40 degrees, in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

However, the manifestations required to warrant evaluation 
under the other diagnostic codes are either not present or 
have already been considered in the 20 percent evaluation 
awarded under Diagnostic Code 5271. Specifically, the veteran 
has not undergone astragalectomy, nor does he manifest 
malunion of the os calcis or astragalus. Medical evidence 
does not evidence ankylosis of the subastragalar or tarsal 
joint in either good or poor weight-bearing positions and, 
finally, as discussed above, the veteran does not manifest 
ankylosis or an approximation of ankylosis in plantar flexion 
or dorsiflexion.

Diagnostic Code 5003 affords a 10 percent evaluation for each 
major joint affected by arthritis established by X-ray 
findings productive of limited motion where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. However, the 20 percent evaluation now 
assigned the veteran's right ankle disability under 
Diagnostic Code 5271 contemplates limitation of motion. 
Therefore, a grant of a separate, compensable evaluation 
under Diagnostic Code 5003 is not permissible under 38 C.F.R. 
§ 4.14.

The disabling effects of pain, swelling, weakness, limitation 
of motion, easy fatiguability, incoordination, loss of 
agility, and loss of speed have been considered in evaluating 
the veteran's right ankle disability, as explained above and 
in accordance with DeLuca, supra. The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a 
was not shown.

The veteran contends that his service connected right ankle 
disability has increased in severity.  The veteran is 
competent to report his symptoms and complaints.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not 
competent to offer a medical opinion as to extent of his 
disabilities as there is no evidence of record that they or 
he has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

PTSD

The veteran was service-connected for PTSD in a March 1994 
rating decision.  The disability was evaluated as 30 percent 
disabling, effective in July 1992.  In a March 2003 rating 
decision, the evaluation was increased to 50 percent, 
effective in December 2002.  The 50 percent evaluation has 
been confirmed and continued to the present.

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126.

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411.

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th ed.1994). A GAF 
score of 31 to 40 shows some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, thinking, or mood.  A GAF 
score of 41 to 50 shows serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

Medical evidence, including VA examinations conducted in 
February 2003 and August 2004 and private evaluation 
conducted in June 2003 show treatment for symptoms of 
nightmares, flashbacks, intrusive thoughts, hypervigilance, 
exaggerated startle response, depression, diminished 
interest, poor energy and concentration, inability to sleep, 
avoidance, isolation, irritability, aggressiveness, 
mistrustfulness, and suspiciousness.  The veteran was 
observed to evidence tendencies to isolate and avoid, 
deficient memory, fair insight and judgement, and fair 
impulse control.  GAF was measured at 55 in February 2003, 35 
in June 2003, and 45 in August 2004.  

VA and private treatment records show treatment with weekly 
group and individual therapy and prescribed medication 
including psychotropic drugs.  GAF was measured at 50 in 2000 
and 2002, but at 48 in 2005.  

Other symptoms required for a higher, 100 percent evaluation, 
are not present in the record.  Essentially, the veteran has 
not been found to be totally occupationally and socially 
impaired due solely to his service-connected PTSD.  The June 
2003 private evaluation determined the veteran was 
unemployable due to his psychological and emotional distress, 
but VA examinations in February 2003 and August 2004 
disagreed, finding the veteran able to cope with employment 
adequately prior to his retirement, despite his PTSD.  Even 
the private physician noted that the veteran professed that 
work was extremely helpful in distracting him from intrusive 
thoughts.  And, in addition, the physician noted the veteran 
reported he credited his wife with helping him maintain 
control of his temper and behavior, which works against a 
finding of total social impairment.  In September 2006, the 
same physician offered an opinion that the veteran was 
totally and permanently disabled as a result of his PTSD 
symptoms.  However, he provided no rationale for his opinion.

The medical evidence has consistently found the veteran to 
exhibit normal thought process and content, and normal 
speech, to be oriented and to express no suicidal or 
homicidal ideation.  Despite exhibiting memory deficiencies, 
there is no evidence that the veteran is unable to remember 
the names of even close relatives and friends, to be unable 
to perform activities of daily living, or to be a persistent 
danger to himself or others.  There are no findings of 
psychosis or of persistent hallucinations or delusions.

A 70 percent evaluation is therefore warranted for the 
service-connected PTSD.

However, VA treatment records reflect that the veteran's wife 
died in November 2005, and the veteran was then dealing with 
this grief.  The record is bereft of any current records of 
treatment accorded the veteran by his primary treating VA and 
non-VA health care providers.  Given his documented tendency 
to isolate and the dependence he was found to exhibit on his 
relationship with his wife to maintain his symptoms, it 
cannot be concluded that an evaluation greater than 70 
percent is not warranted. Thus, the matter of entitlement to 
an evaluation greater than 70 percent is the subject of a 
remand immediately following this decision. 


ORDER

An evaluation of 20 percent, and no greater, is granted for 
the residuals of traumatic arthritis, right ankle, subject to 
the laws and regulations governing the award of monetary 
benefits.

An evaluation of 70 percent, and no greater, is granted for 
PTSD, subject to the laws and regulations governing the award 
of monetary benefits.


REMAND

The veteran seeks an increased rating for his service-
connected PTSD, and entitlement to TDIU.

By this decision, the Board has granted an increased rating 
to 70 percent for PTSD.  

However, the most recent treatment records represent in the 
claims file are dated in 2005 and the most recent VA 
examinations are dated in 2004.  The veteran's wife died in 
2005.  Private and VA treatment records concur that the 
veteran maintained an isolated existence and his wife was 
nearly his sole source of companionship.  She also helped to 
maintain his control of his symptomatology.  His condition 
since her death is uncertain, and it is therefore necessary 
to accord the veteran additional VA examination to determine 
the current manifestations of his PTSD.  

The record contains several opinions as to the veteran's 
unemployability.  The September 2004 VA general medical 
examination noted that the veteran was unemployable due to 
multiple service-connected and nonservice connected 
disabilities, but did not have review of the veteran's claims 
file and deferred to a September 2004 VA examination for 
joints.  This examination found that the veteran was not 
unemployable, but the opinion was based, in part, on the 
veteran's age and retirement status, which is prohibited 
under the criteria.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Both VA examinations conducted to evaluate the veteran's 
PTSD, in February 2003 and August 2004, found the veteran's 
psychiatric disability was not productive of unemployability.  
The veteran's private treating physician disagreed and found 
him to be unemployable in June 2003 and June 2006 due solely 
to his PTSD.

VA examination to determine the veteran's unemployability 
must be conducted, to include review of the claims file, and 
to include current VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA 
treatment records identified by the 
veteran are obtained.

2.  Schedule the veteran for an 
examination with an appropriate 
specialist to determine the nature and 
extent of his service-connected PTSD, and 
to provide an opinion on his ability to 
obtain and retain gainful employment. All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be provided to the 
examiner in conjunction with the 
examination. 

The examiner is to provide an opinion as 
to the current manifestations of his PTSD 
and an opinion as to whether the veteran 
is unemployable based solely on his PTSD 
and other service connected disabilities.  

All opinions expressed must be supported 
by complete rationale.

3.  After completing any and all 
additional development required, 
readjudicate the veteran's claim for an 
evaluation greater than 70 percent for 
his service connected PTSD and for 
entitlement to TDIU.  If any of the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


